Ehetcher, J.,
delivered the opinion of the court.
An examination of the will attempted to be executed by Johnson, alias Jacobs, convinces us that it was the product of a mind so completely shattered that testamentary capacity was wholly lacking. The document was evidently drawn in contemplation of immediate suicide, and the unprintable nonsense it contains-cannot be reconciled, with the theory .of sanity. We deem it un*924necessary to review the evidence. The eccentricities shown to have marked Johnson’s earlier life may be consistent with testamentary capacity; but it is onr view that at the time the alleged will was written these eccentricities had developed into general insanity. Reluctant as we are to disturb the chancellor’s finding on the facts, we cannot sanction a disposition of property resting on such a document.
The case is reversed and remanded, with directions to the chancery court to enter a decree setting aside the probate of the will. Reversed.